Citation Nr: 0329753	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a 
bilateral shoulder injury.

3.  Entitlement to service connection for residuals of an 
upper back/neck injury.

4.  Entitlement to service connection for headaches, as a 
residual of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO granted service connection for disorders of the left knee 
and left hip, as residuals of injuries sustained while in the 
military.  But the RO denied service connection for disorders 
of the low back, shoulders, upper back/neck and headaches-
also claimed as residuals of injuries sustained while in the 
military.

The Board will grant the claim for service connection for 
headaches in this decision.  Unfortunately, though, the 
remaining claims must be REMANDED to the RO for further 
development and consideration before deciding them.


FINDING OF FACT

There is competent medical evidence of record indicating the 
veteran has headaches as a residual of head trauma he 
sustained while in the military.


CONCLUSION OF LAW

The veteran's headaches are due to an injury incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  And regulations 
implementing the VCAA have been published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the veteran of 
the evidence needed to prevail.  

However, the Board acknowledges that a May 20, 2002, letter 
from the RO advising the veteran of his rights in the VA 
claims process provided defective notice about time periods 
during which evidence had to be submitted.  See, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
discussed later in the REMAND portion of this decision.  But 
for the reasons stated below, the Board will grant his claim 
for service connection for headaches irrespective of this.  
So there is no need to remand this claim to the RO to correct 
this procedural defect, and by granting the claim there is no 
potential risk of prejudicing him either.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Service connection also may be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis

The veteran's service medical records disclose that, in 
November 1958, he was admitted to a hospital after an 
accident in which he was struck in the left knee by a car 
while attempting to help a friend start a disabled vehicle.  
It was reported that, because of the magnitude of the blow, 
his head was knocked through the side window of the car.  He 
denied loss of consciousness.  The diagnosis at the time was 
a simple dislocation of the left knee joint.  No reference 
was made to headaches when he was examined in June 1960 for 
separation from service, including as a residual of that 
accident, and he was evaluated as neurologically normal.

The veteran was afforded a VA neurologic examination in March 
2001.  The examiner stated that the claims file had been 
reviewed.  The veteran related that he was in a car accident 
in 1958 when he hit his head on the ground.  He indicated 
that he did not focus on head injury residuals at the time of 
the accident because of the severity of his other injuries.  
He stated he now realized that, since the injury, he had been 
experiencing frontal temporal forehead headaches radiating to 
the back of his head.  Clinical findings were recorded.  The 
assessment was tension headaches, status post car accident in 
1958.

The record on appeal confirms the veteran sustained head 
trauma in the same accident during service when he injured 
his left knee-which, incidentally, has been service 
connected.  And a VA examiner has attributed the veteran's 
current tension headaches to that head trauma.  The VA 
examiner's opinion was based on his personal evaluation of 
the veteran, as well as a review of the pertinent evidence 
in his claims file, including the information concerning the 
accident in service.  So the opinion is well informed.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  It also is 
based on an objective, independent, review of the record-
rather than merely on the veteran's own unsubstantiated 
allegations.  See Le Shore v. Brown, 8 Vet. App. 406 (1995).  
Consequently, it is of significant probative weight, 
particularly in the complete absence of any countervailing 
evidence.  Thus, service connection is warranted.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

Service connection for headaches, as a residual of a head 
injury, is granted.


REMAND

The veteran also contends he has chronic disorders of his low 
back, shoulders, and upper back/neck as a result of the 
above-cited trauma in service when he injured his left knee 
and head.  His service medical records do not refer to any 
injuries to these areas at the time of that accident.  And he 
did not complain of any defects involving his low back, 
shoulders or upper back/neck during his June 1960 service 
department separation physical examination.  Also, none were 
noted during the objective clinical portion of that 
evaluation.

A February 2001 memorandum from the RO provided instructions 
for VA examiners who were to evaluate the veteran in 
connection with his service connection claims.  The 
memorandum refers to service medical records showing injury 
to the left leg.  As well, it states his contention that he 
also injured his head, causing headaches; further, that he 
injured his back and left hip in the same mishap in which he 
injured the left leg.  The RO requested that examiners 
comment on a relationship between those mishaps and any 
current headache disorder or disorders of the back and left 
hip.  

A VA musculoskeletal examination was performed in March 2001.  
The diagnoses included degenerative joint disease (i.e., 
arthritis) of the low back.  So there is medical evidence of 
record confirming the veteran now has a chronic low back 
disorder.  

Medical nexus evidence also is required, however, to link the 
veteran's current diagnosis of degenerative joint disease of 
his low back to the alleged incident in service.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the VA musculoskeletal examiner in March 
2001 remarked that, ..."one cannot be certain that there is no 
connection between the [veteran's] back pain and the 
[service-connected] left leg injury, as there was indeed some 
variation in his gait that was caused by that; however, the 
length of time that he was able to work using heavy 
equipment, etc does make this somewhat less likely."  
The physician's assessment, then, suggests a possible 
relationship between the 
service-connected left knee disorder and the inception of 
degenerative joint disease in the veteran's low back, albeit 
less likely than not.  38 C.F.R. § 3.310(a); see, too, Allen 
v. Brown, 7 Vet. App. 439 (1995).

Note also, however, that, irrespective of this, that 
examining VA physician did not additionally comment on 
whether the trauma in service and the current low back 
disorder are related, despite the RO's request for his 
opinion concerning this important issue.

In any event, even the VA examiner's assessment about the 
potential relationship between the left knee and low back 
disorders, at least in its current state, is simply too 
equivocal to grant service connection.  See, e.g., Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (A doctor's opinion 
phrased in terms of "may or may not" is an insufficient 
basis for an award of service connection.).  So a more 
definitive medical nexus opinion is needed concerning this to 
decide this appeal.  38 U.S.C.A. § 5103A(d) (West 2002).  But 
it is important to bear in mind that the nexus opinion must 
address both whether the current low back disorder either had 
its inception in service-from the trauma, or whether 
alternatively it developed as a result of, say, the veteran 
changing his normal gait and stance to compensate for the 
severity of his service-connected left leg disorder.  

The Board notes, as well, that the RO's February 2001 
memorandum providing instructions for the VA examiners made 
no request for a medical opinion about a potential 
relationship between the in-service mishap and any current 
disorders of the shoulders or upper back/neck.  Hence, in 
view of the circumstances of the accident described in the 
service medical records and the veteran's contentions that he 
now has shoulder and upper back/neck manifestations, an 
examination also must be scheduled to determine whether he 
currently has additional disorders involving his shoulders 
and/or upper back or neck and, if so, whether any disorder is 
related to the accident in service or any other incident in 
service.  In this regard, VA medical records, dated from 
March 2000 to August 2002, indicate he received treatment for 
acromioclavicular arthritis with impingement.  

Lastly, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the RO's May 20, 2002, letter informing the 
veteran of his rights in the VA claims process stated that he 
had 30 days (i.e., until June 20, 2002) from the mailing of 
that letter to provide additional evidence in support of his 
claims.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Request addendum opinions from the VA 
orthopedic physician who examined the 
veteran in March 2001.  The examiner 
should respond to the following 
questions:

a)  Is it at least as likely as not that 
the veteran's degenerative joint disease 
of the low back had its onset in service, 
was present within the first post-service 
year, is otherwise attributable to 
service, or is proximately due to or the 
result of the already service-connected 
left knee disorder or left hip disorder?  
Please note the legal standard of proof 
in formulating a response.



b)  Determine if the veteran has any 
chronic disorders of his shoulders or 
upper back/neck.  If he does, what are 
the diagnoses?  And is it at least as 
likely as not that any identified 
shoulder and/or upper back or neck 
disorder, including any arthritis, had 
its onset in service, was present within 
the first post-service year, or is 
otherwise attributable to service.  
Again, please note the legal standard of 
proof in formulating a response.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  If the examiner who 
performed the March 2001 examination is 
no longer available, then schedule 
another orthopedic examination and have 
another examiner address the questions 
posed above.

2.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 



4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



